Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an implant (3) for osseointegration in a jaw bone and having a receiving opening (31), wherein a distal end of the implant (3) includes an implant bearing surface, an abutment (2) having a through-bore (21), wherein a proximal end of the abutment (2) includes an abutment bearing surface, a bolt comprising a fiber-reinforced thermoplastic and being configured to connect the abutment (2) and the implant (3), the bolt including a bolt head (41) and a first cylinder portion (43) extending from the bolt head (41), and an anti-rotation arrangement, the anti-rotation arrangement comprising: a plurality of tabs (71) arranged at the proximal end of the abutment (2) and projecting from the abutment bearing surface, each of the tabs (71) including an outer facing lengthwise tab wall (72) between two widthwise tab walls (73), and a plurality of grooves (81) arranged at the distal end of the implant (3) and within the implant bearing surface (54) of the implant (3), each of the grooves includes a lengthwise groove wall (82) and two widthwise groove walls (83), wherein when the plurality of tabs (71) engages in the plurality of grooves (81), a full longitudinal wall length of a surface of the lengthwise tab wall (72) of each of the plurality of tabs (71) is spaced apart from an entire surface of a corresponding lengthwise groove wall (82) of the plurality of grooves (81), such that the abutment, without an inserted bolt (4), is tiltable relative to the implant, and, with the bolt (4) inserted, the first cylinder portion (43) of the bolt extends in RP-3342MDS/ISerial No.: 16/326,101 the through-bore (21) of the abutment (2) and the receiving opening (31) of the implant (3), and an interference fit is provided as a connection of the first cylinder portion (43) of the bolt (4) to a corresponding portion (32) of the receiving opening (31) of the implant (3); wherein the implant bearing surface and the abutment bearing surface touch each other when the plurality of tabs (71) engages in the plurality of grooves (81).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772